Citation Nr: 0616350	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-05 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected undiagnosed illness manifested by arthralgia (joint 
and muscle pain), fatigue, and headaches, currently evaluated 
as 20 percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), rated 10 
percent disabling prior to November 27, 2002, and 30 percent 
disabling since November 27, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision by the RO in Manchester, 
New Hampshire that, in pertinent part, granted service 
connection and a 20 percent rating for undiagnosed illness 
manifested by arthralgia (joint and muscle pain), fatigue, 
and headaches, and granted service connection and a 10 
percent rating for PTSD; the veteran appealed for higher 
ratings.  In an October 2003 rating decision, the RO granted 
a 30 percent rating for PTSD, effective November 27, 2002.

The issue of entitlement to a higher rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected undiagnosed illness 
manifested by arthralgia (joint and muscle pain), fatigue, 
and headaches is not currently productive of constant 
symptomatology which is refractory to therapy. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
undiagnosed illness manifested by arthralgia (joint and 
muscle pain), fatigue, and headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in July 2003, April 2004 and 
August 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for a higher rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2002 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in February 2003, October 2003, and January 
2006.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, lay statements, private 
medical records, and VA outpatient treatment reports and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a higher rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; service 
medical records; VA medical records; VA examination reports; 
private medical records; and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that his service-connected undiagnosed 
illness manifested by arthralgia (joint and muscle pain), 
fatigue, and headaches is more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has rated the veteran's undiagnosed illness manifested 
by arthralgia (joint and muscle pain), fatigue, and headaches 
by analogy to fibromyalgia, under 38 C.F.R. § 4.20, which 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is evaluated as 20 percent disabling for the presence of 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, and which are present 
more than one-third of the time.  In order to warrant a 
higher 40 percent evaluation, there would need to be 
demonstrated the same constellation of symptomatology, but on 
a constant, or nearly constant basis, and which is refractory 
to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).

The Board notes, however, that the veteran is also service 
connected for PTSD, which encompasses symptoms such as sleep 
disturbance, depression, anxiety, and memory loss.  In this 
regard, the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disability, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  Thus, 
these symptoms will not be considered in evaluating the 
veteran's undiagnosed illness.

A review of the medical evidence reflects that on VA Persian 
Gulf registry examination in October 1999, the veteran 
complained of headaches, mostly when he smelled certain 
chemicals, joint pains involving the knees, shoulders, wrists 
and elbows, and daily fatigue.  Musculoskeletal and central 
nervous system examinations were negative.  The diagnostic 
assessment was undiagnosed illnesses with worsening of some 
of the symptoms, such as joint pain and fatigue.

At a March 2000 VA general medical examination, the veteran 
reported that he rarely took Vicodin for his joint pains and 
headaches, and usually took either Darvon or Motrin for these 
complaints.  He reported that he worked as a Licensed 
Practical Nurse (LPN) 30-45 hours per week.  He complained of 
intermittent bilateral knee pain, slight stiffness, and 
flare-ups twice weekly.  He complained of intermittent 
bilateral elbow pain, with slight weakness and slight 
stiffness, with flare-ups every one to two days.  He 
complained of pain at the base of the neck and in the lumbar 
area which occurred three to four times per week.  He 
complained of fatigue which was of gradual onset, and did not 
have fatigue lasting over 24 hours after exercise.  He 
reported occasional headaches and migratory joint pains.  He 
said his headaches occurred three to four times per week and 
were alleviated by Vicodin.  He said the headaches were 
aggravated by inhaling bleach and dye scents.  The headaches 
were moderate to severe, and were not migraines headaches.

On examination, there were no positive neurological findings.  
There was no instability of the knees and no painful motion.  
There was no muscle spasm of the lumbar spine.  The pertinent 
diagnoses were as follows:  arthralgia of both knees and 
elbows, with normal range of motion and normal X-ray studies, 
cervical and lumbar arthralgia, with normal range of motion 
and normal X-ray studies, chronic fatigue which did not meet 
the criteria for a diagnosis of chronic fatigue syndrome, and 
tension-type headaches.

A January 2002 VA outpatient treatment record from the pain 
management clinic reflects that the veteran complained of 
intermittent headaches four to six times per week, and waxing 
and waning arthralgias.  He complained of mild fatigue with 
four to six hours of sleep per night.  He said that although 
some of the sleep interruption was due to his two small 
children, his sleep was fragmented prior to having children.  
He worked as an LPN.  A musculoskeletal examination was 
grossly normal.  The diagnostic impression was common 
migraine and functional musculoskeletal pain.  A June 2002 VA 
neurology note reflects that the veteran complained of 
continuous headaches associated with photophobia and nausea.  
He said they were so severe he could not concentrate or work, 
and they occurred two to three times per week.  The 
diagnostic assessment was a Gulf veteran with migraine 
quality headaches.  A July 2002 VA magnetic resonance imaging 
(MRI) scan of the brain was negative.  A November 2002 
neurology note reflects similar complaints, and the veteran 
also reported that his headaches occurred four to five times 
per week.  Medicine was prescribed.  Subsequent VA outpatient 
treatment records reflect ongoing treatment at the pain 
management clinic.  

At a November 2002 VA examination, the veteran reported 
symptoms referable to his back and various joints as well as 
other muscles.  He reported daily headaches which were not 
migraine in nature and which were relieved by Motrin and 
Vicodin.  He stated that he worked full-time as a medical 
sales representative, and said he might have missed work up 
to five or six times during the past year because of his 
symptoms, primarily headaches.  He reported constant knee 
pain which was usually relieved by Motrin, complained of back 
problems, and had vague complaints of muscle ache and fatigue 
in various parts of his body.  The examiner indicated that 
that the veteran's musculoskeletal system was intact with 
essentially normal ranges of motion of all joints and no 
effusion in any of the joints.  The veteran noted some 
stiffness in his hands in the morning.  The examiner 
diagnosed symptoms of vague muscular aches, joint pain and 
back pain without objective findings, which he opined were 
consistent with the veteran's diagnosed PTSD and major 
depression.  He added that there was no need to attribute any 
of these symptoms to chronic fatigue syndrome, which was 
simply another unconfirmed diagnosis.

At a June 2004 VA examination, the veteran reported that he 
was currently working as an LPN.  He complained of migraine 
headaches, muscle aches, joint pain, and fatigue.  He said 
his headaches occurred three to five times weekly, and he 
used Motrin and Fioricet for mild headaches, and Percocet for 
severe headaches.  He estimated that he had missed seven to 
ten days of work due to migraines in the past year.  He said 
his headaches had not worsened in severity since the post-
Gulf War Era, he believed they had increased in frequency.  
He did not describe any debilitating bedridden periods 
secondary to his migraines.  He complained of diffuse muscle 
aches and joint pains, worse in the morning and after manual 
labor.  He said the pains were very tiring.  He reported 
daily fatigue.  He did not describe any pains or fatigue 
which was debilitating or which resulted in bed rest and 
incapacitation.  He did not describe any periods of 
prostrating attacks.  He also reported that he believed he 
had developed irritable bowel syndrome.  On examination, the 
veteran had complete, normal ranges of motion in the upper 
and lower extremities, and full range of motion of the lumbar 
spine, hips, cervical spine, shoulders, wrists, and elbows.  
A neurological examination revealed that gait, stance, and 
cranial nerves II through XII were within normal limits, and 
sensation to pain, touch and pinprick was all within normal 
limits in the upper and lower extremities.  Reflexes were +2 
bilaterally in the patellar, Achilles and biceps reflexes.

The examiner diagnosed PTSD, migraine headaches which did not 
result in any prostrating attacks, fatigue, by the veteran's 
own account, which was not debilitating in that it did not 
cause periods of bed rest or incapacitation, and bowel 
irregularity, likely irritable bowel syndrome.  The veteran 
reported that the muscle and joint pain along with the 
fatigue sometimes caused him to miss work, but the pain did 
not cause any prostrating attacks.  The examiner added that 
the veteran's headaches, diffuse muscular aches and pain, 
chronic fatigue, poor sleep patterns and irritable bowel 
syndrome comprised a group of symptoms (not separate 
diagnoses) associated with chronic depression (PTSD).  He 
stated that these were not symptoms of an undiagnosed 
specific illness, and was a common group of symptoms found in 
the common population who have not served in the military, 
and that the common denominator was mental depression.

A September 2005 VA outpatient treatment record from the pain 
management clinic reflects that the veteran reported that his 
pain symptoms were fairly well-controlled with Percocet.  He 
said he had taken a few drug holidays when the pain was not 
particularly severe.  He said that after activities he had a 
lot of pain, but it did not impair his ability to do these 
activities.  He was active in Cub Scouts and bicycling, and 
denied difficulty sleeping.  He stated that he was starting a 
new job in October.  A physical examination showed good 
muscle tone with normal flexibility.  Fibromyalgia tender 
points were quiescent.  The diagnostic impression was 
fibromyalgia and musculoskeletal pain.  The examiner 
indicated that that some of the veteran's pain seemed stress-
related, and that after changing jobs, his stress and pain 
levels had diminished significantly.

Based on a review of all of the evidence on file, the Board 
is of the opinion that the 20 percent evaluation in effect is 
appropriate, and has been during the course of the appeal.  
The medical evidence does not reflect that the veteran has 
constant or nearly constant symptoms including widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, stiffness, paresthesias, headache, 
irritable bowel symptoms, or Raynaud's-like symptoms which 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion.  
Moreover, it appears that his symptoms have been improved 
with pain medication.  Under the circumstances, a higher 
rating for undiagnosed illness manifested by arthralgia 
(joint and muscle pain), fatigue, and headaches is not in 
order.

The Board has considered whether a higher rating could be 
assigned under other Diagnostic Codes, but the veteran does 
not manifest any symptoms which would be compensable under 
any other Diagnostic Codes if separately rated.  The Board 
finds that the veteran's subjective symptoms and the 
objective findings are most consistent with Diagnostic Code 
5025.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for undiagnosed illness manifested 
by arthralgia (joint and muscle pain), fatigue, and 
headaches.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An evaluation higher than 20 percent for undiagnosed illness 
manifested by arthralgia (joint and muscle pain), fatigue, 
and headaches is denied.


REMAND

With respect to the claim for a higher rating for PTSD, 
although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran has reported receiving ongoing private treatment 
for PTSD by C. Morgan, Ph.D, and has requested VA's 
assistance in obtaining such records.  In May 2005, the RO 
wrote to Dr. Morgan and requested copies of treatment records 
dated since December 2001.  By a letter dated in May 2005, 
Dr. Morgan responded and said she could not release copies of 
the veteran's medical records, as they pertained to couples 
therapy and she had not received the veteran's wife's 
authorization to release such records.  In August 2005, the 
RO informed the veteran of Dr. Morgan's response, and asked 
him to submit his wife's authorization for the release of 
these records.  The veteran did so, but it does not appear 
that the RO made another request for these private medical 
records.  Such must be done prior to appellate review.  See 
38 U.S.C.A. § 5103A(b) (West 2002) (As part of the assistance 
provided under subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, on remand the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
health care providers that have treated 
him for a psychiatric disorder (including 
PTSD) since April 2003.  In particular, 
the RO should attempt to obtain treatment 
records from C. Morgan, Ph.D.  After 
receiving this information and any 
necessary releases (including from the 
veteran's wife, if applicable), the RO 
should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  VA treatment records 
dating since January 2006 should also be 
obtained.

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the January 2006 supplemental statement 
of the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
 of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


